internal_revenue_service 4920dal eo mandatory review commerce street dallas tx number release date department of the treasury employer identification no person to contact employee id number tel fax date date form required to be filed org address tax years december 20xx and subsequent last day to file a petition with the united_states tax_court june 20xx legend org organization name xx date address address uil certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective january 19xx for the following reason s you allowed a non exempt_organization to utilize your employee identification_number in order to report some of its revenue and expenses on your form_990 additionally you allowed donors to deduct charitable donations to a non exempt_purpose you impeded the irs in calculating the tax due and owing from donors and from the non exempt entity acts perpetuated by you have been interpreted as being in contrary to well-established federal public policy and thus in violation of internal_revenue_code sec_501 these willful and deliberate contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations attachments publication internal_revenue_service date org address department of the treasury causeway street tege room boston ma taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely robert stinson internal revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation issue xx date xyz state address address individual individual country country should the exempt status of the org under sec_501 of the internal_revenue_code irc as an organization described in sec_501 be revoked for all years beginning on january 19xx due to violations of federal_law facts a state of xyz certificate of incorporation was issued to the org on february 19xx according to this incorporation document the org is a not-for-profit corporation as defined in subparagraph a of sec_102 of the not-for- profit corporation laws in the state of xyz current state of xyz records indicate the corporation is still active the listed address of the org is address these records indicate that there is no registered agent the incorporator of the org is listed as incorporator the directors or officers of the org are not listed according to incorporation records the main purpose of forming the org is ‘to collect donations for the starving people of country it also states that the org will undertake assistance programs for the country people to address long term development needs including agricultural assistance water well drilling and training incorporator filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code in november 19xx some of the activities of the organization listed in the application included s n w p participate in fundraising events in the upstate xyz area arrange speakers to discuss country at area events collect clothes and medicine to ship to country seek sponsors to install new water pumping projects to provide safe drinking water to country villages based on records from the internal_revenue_service the org was issued a tax-exemption determination_letter under internal_revenue_code sec_501 in april 19xx the following information was extracted from the waiver of indictment plea agreement for incorporator a copy was submitted to the exempt_organization examinations division of the internal_revenue_service from the united_states attorney the northern district of xyz office incorporator attested to the following facts which were the basis of his plea agreement and which were presented to the u s attorney form 886-acrev department of the treasury p ry - internal_revenue_service page -1- schedule no or exhibit year period ended december 20xx form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country in november 19xx incorporator filed form_1023 on behalf of the org in order to establish tax- exempt status for the org the internal_revenue_service granted the org tax-exempt status in accordance to the internal_revenue_code sec_501 in april 19xx sometime in 19xx individual approached incorporator and explained that he was soliciting money for individuals in country using an organization called corporation individual further told incorporator that he was aware that incorporator controlled a 501_c_3_organization and that he wished incorporator to assist him individual told incorporator that he had not yet obtained tax-exempt status for corporation as a 501_c_3_organization but wanted to use the org as a surrogate incorporator agreed that he would allow individual to use the tax status of the org which would have the effect of disguising corporation from government scrutiny incorporator agreed amongst other things to list donations to and expenses of corporation as if they were the donations to and expenses of the org in doing so incorporator knew that he was reporting income and expenses that were not related to the charitable purposes for which the org was granted c status as they had been outlined in his 19xx form_1023 filed on the org’s behalf starting in 19xx corporation began using the employee identification_number of the org on its bank accounts and in 19xx corporation began using the employee identification_number of the org on its donation receipts some of these receipts also include letters which advise donors that their deductions are tax deductible and include the employee identification_number of the org this allowed donors to believe that their donations were being given to an authorized charity while ensuring that corporation’s mission in country was not disclosed to the united_states government from at least 19xx until 20xx incorporator filed annual forms returns of organization exempt from income_tax on behalf of the org with the internal_revenue_service bank records for the org indicate that the organization had annual deposits of approximately dollar_figure to dollar_figure from at least 19xx incorporator has included into the org’s revenue and expenses for the prior tax_year money that was reported to him by individual as corporation’s revenue and expenses in august 19xx incorporator reported to the irs that for the year 19xx the org had dollar_figure in revenue and dollar_figure in expenses in may 20xx incorporator reported to the irs that for the year 19xx the org had dollar_figure in revenues and dollar_figure in expenses in july 20xx incorporator reported form 886-a cev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country to the irs that for the year 20xx the org had in revenues and dollar_figure in expenses for food donation for the needy families incorporator knew the form_990 for the tax_year 20xx was false as bank records indicate the org had revenues and expenses of less than dollar_figure during this same period corporation had bank_deposits revenues of dollar_figure and sent dollar_figure to country from its banks in xyz corporation told its donors that these donations were to be used to buy food for needy people in country by agreeing to allow corporation to provide donors with the employee identification_number of a qualified sec_501 organization and by allowing corporation to report some but not all of its revenue and expenses on the org’s form_990 incorporator assisted individual in impeding the irs in calculating the tax due and owing from donors and from corporation and further assisted individual in keeping corporation ‘s violation of the country sanctions from being detected by the united_states government law all organizations seeking exemption under internal_revenue_code sec_501 must conform to certain fundamental legal principles applicable to all charitable organizations one of these basic charitable principles is that charitable organizations may not engage in behavior that is illegal or violates public policy the illegality doctrine derives from english charitable_trust law the legal foundation on which internal_revenue_code sec_501 was established under charitable_trust law trusts violating law or public policy cannot qualify for charitable status the law of charity provides no basis for weighing or evaluating the objective merits of specific activities carried on in furtherance of a charitable purpose if those activities are reasonably related to the accomplishment of the charitable purpose and are not illegal or contrary to public policy see restatement second of trusts sec_374 comment internal_revenue_code sec_501 allows organizations described in sub sec_501 to be exempt from taxation internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private shareholder or form 886-a cev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office internal_revenue_code sec_6033 requires that except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the income_tax regulations provides that an organization cannot be exempt under sec_501 operational_test that is the organization must be both organized and operated exclusively for charitable purposes of the code unless it meets both an organizational and in determining whether an organization meets the operational_test the issue is whether the particular activity undertaken by the organization is appropriately in furtherance of the organization's exempt_purpose not whether that particular activity in and of itself would be considered charitable moreover the fact that the activity reflects a particular viewpoint or opinion on a controversial issue does not preclude the organization from qualifying for exemption under sec_501 of the code see sec_1 c - d of the regulations sec_1_501_c_3_-1 requires that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country schedule no or exhibit year period ended december 20xx sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than a public interest sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1gi provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it services a public rather than a private interest sec_1_501_c_3_-1 includes in the definition of charitable or charity the following a b c d e f relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organization designed to accomplish any of the above purposes or i ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv tocombat community deterioration and juvenile delinquency to lessen neighborhood tensions sec_1_501_c_3_-1 provides that educational as defined in sec_501 of the code includes the instruction or training of individuals for the purpose of improving or developing their capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community form 886-acev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country therefore in making the determination of whether an organization's activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test as stated in revrul_80_278 i r b accordingly the organization's activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions emphasis added and the activities are in furtherance of the organization's exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_71_447 c b in interpreting sec_501 of the code concluded that an organization is not operated exclusively for charitable purposes if its activities are carried on in a manner that can be reasonably classified as contrary to well-established federal public policy revrul_59_95 c b concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in arlie foundation inc v united_states of america d d c f_supp the district_court upheld the revocation of arlie foundation’s tax-exempt status the district_court upheld the revocation because arlie foundation operated for non-exempt purposes and for private_inurement in dr murdock head the founder and executive director of afi was convicted in the eastern district of virginia of conspiracy to commit tax_fraud and to bribe public officials the fourth circuit reversed the conviction based on an improper jury instruction 641_f2d_174 4th cir dr head was retried and again convicted in the conviction was affirmed in 697_f2d_1200 4th cir cert_denied 462_us_1132 103_sct_3113 77_led_1367 following the criminal case the internal_revenue_service initiated an investigation of arlie foundation’s tax-exempt status for the years through at the conclusion of the investigation the internal_revenue_service determined that the arlie foundation did not operate exclusively for exempt purposes because it operated for the private benefit of dr head in the internal form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country revenue service issued a notice_of_determination which revoked effective date arlie foundation’s tax-exempt status as a sec_501 c organization in 588_fsupp_693 the court had to determine if the exempt_organization operated exclusively for tax-exempt purposes in accordance to sec_501 that no part of its net_earnings inured to the benefit of any private individual and and if the revocation should be imposed retroactively with regard to the first requirement of sec_501 ie that an organization must be operated exclusively for an exempt_purpose the applicable regulations state as follows c operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose based on similar court cases the court wrote that if the nonexempt activities of the plaintiff are more than incidental or insubstantial it is not entitled to continuing qualification as an exempt_organization the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes if there is present in an organization's operations a single noncharitable purpose substantial in nature though it may have other truly and important charitable purposes it is not entitled to be exempt the court examined the documents presented by freedom church and determined that the plaintiff did not operate exclusively for religious charitable or educational_purposes plaintiff has failed to provide any financial records to buttress its claims that it is organized primarily for exempt purposes under sec_501 moreover the united_states has presented evidence which has not been refuted that a substantial activity engaged in by plaintiff was the promotion of tax-avoidance schemes sec_501 clearly states that an organization must be operating exclusively for religious charitable educational or other exempt purposes tax_avoidance schemes do not qualify as other exempt purposes because more than an insubstantial part of its activities is not in furtherance of an exempt_purpose plaintiff has not met the operational_test therefore the court finds that plaintiff has failed to meet the first requirement of sec_501 that it be operated exclusively for one or more exempt purposes form 886-a ev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit year period ended december legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country the court also concluded that even if the plaintiff did meet its burden of proving that it is operated exclusively for an exempt_purpose plaintiff fails to meet the second requirement of sec_501 ie that its assets do not inure to the private benefit of private shareholders or individuals a 'private shareholder or individual' refer s to persons having a personal and private interest in the activities of the organization and includes the creator of the organization and his family the requirement that there be no private_inurement overlaps the requirement that an organization must operate exclusively for exempt purposes clearly if part of an organization's earnings inure to the benefit of private individuals the organization cannot be operating exclusively for exempt purposes the court was shown documents which substantiated that a total of dollar_figure was disbursed by check from two freedom church accounts to various debtors all personal in nature in the absence of any evidence submitted by plaintiff to explain how the funds in these church accounts were used for legitimate church purposes the court must conclude that the funds in these accounts inured to the founder’s personal benefit under any standard of proof plaintiff has not established that its earnings did not inure to private individuals as required under sec_501 of the code because plaintiff has failed to meet the requirements of sec_501 the court finds that it is not entitled to continuing qualification as an exempt_organization finally the court had to determine whether the revocation should be imposed retroactively title_26 code_of_federal_regulations sec_601_201 provides in pertinent part except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment the court determined that the plaintiff does not meet all of the requirements set forth in this regulation thus it cannot avoid retroactive application of this revocation the facts upon which the revocation is based are materially different from the representations made in plaintiff's original application_for exemption upon which an exemption was granted in it was only after the irs granted a tax exemption to plaintiff pursuant to sec_501 that the irs found out that freedom church was actively promoting tax-avoidance methods and that its earnings were inuring to private individuals including its leaders clearly these facts as subsequently developed differ materially from the facts on which the original ruling was based form 886-acrev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx legend org organization name incorporator incorporator corporation corporation xx date xyz state address address individual individual country country accordingly the court sustained the retroactive application of the revocation of plaintiff's tax- exempt status government’s position the officers of the org had properly incorporated the organization in accordance to the state of xyz regulations however beginning from 19xx incorporator willfully and specifically violated internal_revenue_code sec_501 by agreeing to allow corporation to provide donors with the employee identification_number of a qualified sec_501 organization and he allowed corporation to report some but not all of its revenue and expenses on the org’s form_990 incorporator assisted individual in impeding the irs in calculating the tax due and owing from donors and from corporation and further assisted individual in keeping corporation ‘s violation of the country sanctions from being detected by the united_states government since an officer of the org intentionally and willfully perpetuated actions which are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the exempt status of the organization be revoked these willful and deliberate acts perpetuated by an officer of the organization have been interpreted as being in contrary to well-established federal public policy and thus in violation of internal_revenue_code sec_501 and cited as such in revrul_71_447 c b in consideration of all the previously reported illegalities which occurred during the operation of the org from 19xx to july 20xx and which were willfully and purposely incurred by an officer of the organization the internal_revenue_service has determined that the organization does not meet the three-part activities test as referenced in revrul_80_278 i r b and thus ineligible to be tax exempt under internal_revenue_code sec_501 taxpayer’s position incorporator has been contacted and does not dispute the facts which have been presented he has stated that the organization has been defunct since 20xx and will not appeal any proposed revocation conclusion due to the determination that the org has conducted activities that are in violation of internal_revenue_code sec_501 the internal_revenue_service is proposing that the tax exempt status of this organization be revoked for all years beginning on january 19xx form 886-a rev department of the treasury - internal_revenue_service page -9-
